Citation Nr: 0029731	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as due to tobacco use in service 
(for accrued benefit purposes).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1945.  He received the Purple Heart medal, among other 
awards.  He died in September 1997.  The appellant is his 
daughter.

This appeal arises from a February 1999 rating action which 
denied service connection for COPD as due to tobacco use in 
service (for accrued benefit purposes).  The veteran's claim 
for this benefit was received during his lifetime in August 
1997.  His daughter's claim for accrued benefits was received 
in March 1998.  As such, both claims were received by the RO 
prior to 9 June 1998, and thus VAOPGCPREC 2-93 (13 January 
1993) applies to this appeal.  

This appeal also originally arose from the February 1999 
rating action which denied service connection for a post-
traumatic stress disorder (for accrued benefit purposes).  A 
Notice of Disagreement therewith was received in July 1999, 
and a Statement of the Case (SOC) was issued in September 
1999, but a timely Substantive Appeal was not received to 
perfect the appeal with respect to that issue.


REMAND

By rating action of February 1999, the RO denied service 
connection for COPD as due to tobacco use in service (for 
accrued benefit purposes) on the grounds that the claim was 
not well-grounded.  The appellant appealed that 
determination, and the appeal is now before the Board of 
Veterans Appeals (Board) for appellate consideration.  
However, on 30 October 2000, the President of the United 
States signed into law the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)), which 
eliminates the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  The Board thus finds that due process of law 
requires that the RO readjudicate this claim on the merits, 
without regard to whether the claim is well grounded.  Under 
the circumstances, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the 
appellant's claim for service connection 
for COPD as due to tobacco use in service 
(for accrued benefit purposes) on the 
merits, and without regard to whether the 
claim is well-grounded.

If the appellant's claim has not been granted, she and her 
representative should be issued an appropriate Supplemental 
SOC, and the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


